Title: To James Madison from John Sitman and Others, 22 January 1795
From: Sitman, John
To: Madison, James


Dear Sir,
Marblehead Jany. 22. 1795
Wee are now to acknowledege Your favours Wee have recived by your Kind Letter of may 28 1794, Constrainned with hart felt Sincerity, for your friendly attention, to those papers commited to Your Care, with our address, and trust, from upright princibles wee where embolden, to look up to a Gentlemen, whose Character Stoop so fare in Vindication of the rights of mankind.
Wee are made acquainted by your Goodness Sir, that our petitions, was further prolonged to the next Sesions of Congress, for more fully debating the princibles, and where made to understand, in the mean while, if wee had any thing further to Offer, wee had time thus to due.
Wee would Observe that Marblehead being perticular in its Situwation, its Customs and Manners being riveted in the breast, of all the Natives both Young & old, being attached to it by habit respeting the fishing buisness, which Nature seemes to have situwated her for, not having any advantage agricultere, seeme to be Competed to this Mode of liveing, which leaves more then common Numbers of Widows & Offrans, the laws of Congress, binding those concrned in this Branch of buisness, to certain rules prescribed for the Benifit of receiving the Bounty.

This finaly Oversits the former Customs of this place, for the Industrys man brought up in a hard Labourous way, from 12 Years of age acquiring this Buisness, is somewhat Simelar, to the old Solider, which is continuwed in Service, being enured to the Same, for where there is a breach to be made against an Enemey, he must be foremost in the front.
So in this Oucupation, Must the persons, be early brought up in the Buisness, be at every beck & call, where this Buisness Laboures, (Wee would Venture, to applie this Matter to convince the Mind[)], a Widow has two Sons, one shee puts out as an app[r]entice to a Master, for the purpose of learning a trade, shee cannot expect any advantage by this child, for the time is the Masters, the other Son, shee sends a fishing on board one of those Vesell on Cuttails in the fishing buisness at 12 Years of age, for the purpose of lear[n]ing the Oucupation, he has is half fish clear from the Scale, at the Years of 17, or 18 he has acquired this buisness, and now is fit to be asked to go on shares, wee ask, what rong has been don to this child, he now revive, what he gave away in his Younger Years to acquire this buisness, & not only so, but 9 Years income is revived by the Widow, his Mother, for the benifit of this family, when her Other Son, time is intirly lost as to any advantage they can reape.
But to explaine our selves more fully, (this mode of tell fish being Establish in marblehead[)], what is to become of the Younger part of the male inhabitance, they are now fit to be taking on board of our Vesells on Cuttails, our Skippers will refuse them, because the proffits of their oucupation is lost, they will endeavour to obtaine men Equall to themselves, to Share the hardships in all its parts, as Well as reap the advantages that Arises from the buisness, (Wee Would Sijest then, where is the Nursery for the fishing buisness[)], for if the Youth is not taken, as they will not be, on this plan, what is to be don, the buisness will dwindle away in this place and come to nothing.
But will the Honl. Lejeslature, put the raw Cuntryman, on Equality, with the man that is been brought up in this buisness from is Early days, must theise men, due the duty of Others, without the least compensation, they mite acquire the Catching in a few Years, but what is to be don with the dresing and Other duites on board the Vesell on princibles of Equality, can it be expected that the first men on hoard the Vesell, will leave their lines, for the purpose of Saveing there fish from Destruction, when at the same time his liveing & that of their familys depends on their former experince, (haveing endeavoured to explaine oursleves to the Honl Lejeslature[)], Wee Never had an Idea, that the Cuttails, should have only one half of the bounty of the fish, that they caught, (wee ever suppose they had a right to all the bounty on all the fish they caught, which was agreeable to us, and talied with the Wise Adminstration of the Lejeslature[)].
But on the Other side of the Question, Wee Never Supposed the raw unxperince man, should reap the same Advantage in the fishing buisness, (as the man which is been brought up to it from his Early days, untill he is fully able to due all its dutys[)]. This Sir, Wee Venture this as our last, to the Wisdom of the Honl Lejasture of theise United States, and if they Deney us the priveledge of going in our Own way with bounty annexed, (Wee trust they will adhere to the prayer of the last petitions, and Grant us the bounty[)], to Such of us Now are Defishent for the Year 1793, as the Goverment has had the benifit of the duty of the Salt which Wee expended on our Fish, (in order to Convince Congress[)], Wee have inclosed two Voyages made up on the same fair, with the same expenses, which will chew, how the best men which go in our Vesells are deprived of their former advantages, and the profits Shifts, and finally fall into the hands of the owners of fishing Vesell, and the inferior persons, going in them.
Thus Sir, wee have endeavoured, to give You all the Light, on this Buisness, which lay in our power, and risk the fate of it in your hands, and remain With the Greatest Personall respect, Your Most Obed Hume Servants,

John Sitman
Burrill, Devereux
Richd Pedrick

PS. One of those Voyages is made up in the tell Fish mode, (the other on Shares, & cuttails[)].
